Dismiss; Opinion Filed January 26, 2017.




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-17-00048-CR

                           ANGELA DAWN CLAMPITT, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                        On Appeal from the 380th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 380-81729-2014

                              MEMORANDUM OPINION
                            Before Justices Lang, Brown, and Whitehill
                                     Opinion by Justice Lang
          Angela Dawn Clampitt filed a notice of appeal on January 13, 2017. After reviewing the

documents submitted with the notice of appeal, we conclude we lack jurisdiction and dismiss this

appeal.

          Appellant was originally charged with two counts of endangering a child involving her

two children. See State v. Clampitt, No. 05-15-00901-CR, 2016 WL 3947943, *1 (Tex. App.—

Dallas July 15, 2016, pet. ref’d) (mem.op., not designated for publication). The jury acquitted

her in the case involving one child but convicted her in the case involving the other, and the trial

court assessed punishment at two years in state jail suspended for four years. Id. Appellant then

filed a motion for new trial alleging insufficiency of the evidence, which the trial court granted.

Id. The State filed an appeal, alleging the trial court erred by granting a new trial on the grounds
of legal insufficiency. Id. On July 15, 2016, we issued our opinion, vacating the trial court’s

order and reinstating the judgment of conviction and sentence. Id. at *7.

       In August 2016, appellant filed a petition for discretionary review. After the Texas Court

of Criminal Appeals refused her petition, we issued our mandate on December 13, 2016.

Appellant then filed a notice of appeal, appealing “the judgment of conviction and sentence

herein rendered” against her.

       To invoke this Court’s jurisdiction, a notice of appeal must be timely filed after

conviction or the entry of an appealable order. See TEX. R. APP. P. 26.2(a); Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998); Wright v. State, 969 S.W.2d 588, 589 (Tex. App.–

Dallas 1998, no pet.). Here, appellant filed a notice of appeal after this Court issued its mandate

in her direct appeal. Because there is no new conviction or appealable order, we lack jurisdiction

over this appeal.

       We dismiss this appeal for want of jurisdiction.




                                                     /Douglas S. Lang/
                                                     DOUGLAS S. LANG
Do Not Publish                                       JUSTICE
TEX. R. APP. P. 47
170048F.U05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ANGELA DAWN CLAMPITT, Appellant                    On Appeal from the 380th Judicial District
                                                   Court, Collin County, Texas
No. 05-17-00048-CR         V.                      Trial Court Cause No. 380-81729-2014.
                                                   Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                       Brown and Whitehill participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 26th day of January, 2017.




                                             –3–